*954“[S]ince the defendant pleaded guilty with the understanding that he would receive the sentence which thereafter was actually imposed, he has no basis to now complain that his sentence was excessive” (People v Schnoor, 63 AD3d 760 [2009]; see People v Prude, 62 AD3d 914 [2009]; People v De Alvarez, 59 AD3d 732 [2009]; People v Kazepis, 101 AD2d 816 [1984]).
In any event, the sentence was not excessive, and there is nothing in the record which would warrant disturbing the sentence (see People v Suitte, 90 AD2d 80 [1982]). Fisher, J.E, Santucci, Dickerson, Chambers and Lott, JJ., concur.